Xtralink Corporation 7582 Las Vegas Boulevard, Suite # 325, Las Vegas, Nevada 89123 Phone: 702-637-6144|Fax: 702-534-4963|Email: xtralinkcorp@gmail.com September 30, 2011 United States Securities and Exchange Commission Division of Corporate Finance Washington, D.C. VIA EDGAR Ladies and Gentlemen, RE: Registration of Securities on Form 10 Pursuant to Section 12G We enclose for filing pursuant to the Securities Act of 1934, a Registration Statement on Form 10, together with exhibits thereto. Please direct comments or questions you have concerning the Registration Statement to me at 702-637-6144 or email at xtralinkcorp@gmail.com. Sincerely, /s/ Maurice Sale Maurice Sale President
